IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,999



                           EX PARTE LARRY JONES, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 15,039-CR IN THE 349 TH DISTRICT COURT
                          FROM HOUSTON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

burglary of a habitation and sentenced to three terms of ten years’ imprisonment. He did not appeal

his convictions.

        Applicant contends that these convictions should not render him ineligible for release on

mandatory supervision. We remanded this application to the trial court for findings of fact and

conclusions of law. On remand, the trial court found that Applicant was convicted of second rather
                                                                                                       2

than first degree burglaries of a habitation and that theft was the underlying offense of the burglaries.

The trial court concluded that Applicant is eligible for release on mandatory supervision on these

convictions. We agree. Accordingly, the judgment is reformed to reflect that Applicant was

convicted of three counts of second degree burglary of a habitation with intent to commit theft. The

Texas Department of Criminal Justice–Correctional Institutions Division and Pardons and Paroles

Division shall treat Applicant as an inmate eligible for release on mandatory supervision on these

convictions.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 10, 2008
Do Not Publish